DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email (attached) following an interview with Mr. Christopher G. Wolfe on 12 July 2022.
All claims as presented in the claim set submitted on 10 June 2022 remain as they were submitted with the only exception being Claims 2 and 12; Claims 2 and 12 are hereby amended by the Examiner as follows: 
2. (Currently Amended) The vehicle system of claim 1, further comprising:
a cockpit input device, wherein the at least one hardware processor unit is further programmed to perform operations comprising:
detecting the first object based at least in part onthe sensor data captured by the at least onesensor of the vehicle;
providing an indication of the first object to the cockpit output device; and
receiving, via the cockpit input device, the first labeling input from the user.
12. (Currently Amended) The method of claim 11, further comprising:
detecting the first object based at least in part onthe sensor data captured by the at least onesensor of the autonomous vehicle;
providing an indication of the first object to a cockpit output device; and
receiving, via a cockpit input device, the first labeling input from the user.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-13 and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: following the amendments made to the claim set submitted 10 Jun 22 and the Examiner’s Amendment made to Claims 2 and 12 as described above, all current claims are allowed.  These amendments corrected the previous issues identified in the Non-Final Rejection Office action dated 10 Mar 22 pertaining to the previously made 35 USC 112(a) rejection against Claims 8-10 and 18-19, the previously made 35 USC 112(b) rejection against Claims 1-2, 11-12, and 20 (and Claims 3-10, 13, and 15-19 due to dependency), and the previously made 35 USC 103 rejections utilizing the prior art of record.  The prior art of record fails to reasonably disclose, teach, suggest, or render obvious, the combination of all the limitations found within the independent claims (and taking independent Claim 1 as exemplary: “A vehicle system for a vehicle, the vehicle system comprising: a cockpit output device; and at least one hardware processor unit programmed to perform operations comprising: executing a perception system, the perception system being trained to detect objects outside of the vehicle based on sensor data captured by at least one sensor of the vehicle; receiving a plurality of inputs from a user of the vehicle, the plurality of inputs comprising a first labeling input received from the user and a first alert input received from the user, the first labeling input comprising a user-provided label for a first object outside the vehicle detected by the perception system, the user-provided label indicating a classification of the first object, wherein the first labeling input is used to train the perception system to detect a second object outside of the vehicle, the second object matching the classification of the first object; determining an input threshold duration, the input threshold duration being based at least in part on a property of a roadway on which the vehicle is present; and after determining that no user input has been received for the input threshold duration, providing an alert prompt to the cockpit output device, the alert prompt causing the cockpit output device to provide the alert prompt to signal to the user to provide a second alert input indicating that the user is alert.”).  Note that the bolded limitations above generally define the contribution over the prior art of record, despite the reasons for allowance clearly indicating that it is the entire combination of limitations in these independent claims that render these claims allowable.  Stated another way, the claimed invention uniquely merges a first concept of training a perception system using driver-supplied labeling inputs with a second concept of a driver alertness monitoring system, whereas each of the cited-to prior art references of record only disclosed/taught at best just one of these two concepts, but never them both merged together as claimed, and combining the prior art of record to arrive at the claimed invention would appear require the use of impermissible hindsight reconstruction.  Independent Claims 11 and 20 are also allowed for being substantially analogous to independent Claim 1, and thus the same reasoning as described above with regards to independent Claim 1 also applies to independent Claims 11 and 20.  Dependent Claims 2-10, 12-13, 15-19, and 21 are also allowed for at least including the limitations of independent Claim 1 or independent Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663